Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
	Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 of the claimed invention is/are directed to a judicial exception, i.e., abstract idea without significantly more.  This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
STEP 1:

STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., abstract idea because at least one of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary. 
Claim 1 recites:
1.  A system for storing data, comprising:
a server;
a processor configured to communicate over a network, to generate a de-duplication signature for a data block and to transmit the de-duplication signature over the network; and wherein the processor is configured to access a storage array over a network, the storage array configured to receive and transmit data over the network and to store the data block if it is transmitted to the storage array by compressing the data block, to transmit the de-duplication signature to the storage array, and to receive a response from the storage array as a function of the de-duplication signature whether to transmit the data block to the storage array for storage based on a determination by the storage array that the data block is not stored at the storage array.
The limitation “whether to transmit the data block to the storage array based on a determination by the storage array that the data block is not stored at the storage array” can be performed by a mental process in the human mind and thus is directed to an abstract idea.  
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending, at a high level of generality, well understood, routine 
	According to the considerations of Prong 2, it is concluded that a draftsman can simply append a server/processor to the claimed method steps. 
STEP 2B:
The additional elements do not amount to significantly more than the judicial exception, i.e., the additional elements, such as features, limitations, steps, individually and in combination do not contribute to a patentable inventive concept.  The inventive concept is well known in the industry, particularly determining when to add a new data block to storage.  
	The courts have recognized the following computer functions to be well understood, routine and conventional functions when they are claimed in a generic manner, i.e., at a high level of generality:  
1)  Receiving or transmitting data over a network.
2) Electronically scanning or extracting data from a physical element.  
3) Data gathering.
The above computer functions are recited in claim 1. 
	Under BRI, the claimed de-duplicating signature for a data block could be the title, name, hash value, fingerprint or identifier for the data block. The claimed method steps could be 
	The claim elements, considered individually or in combination do not result in a new or improved method of determining when to add a new data block to storage and thus are not patentable subject matter.     
Claim 2 recites:
The system of claim 1 further comprising a second processor configured to operate on the storage array to perform compression at the storage array and to functionally interact with the processor over the network and wherein the processor is configured to generate the de-duplication signature for the data block as a function of a size of the data block.
The above does not correct the deficiencies of claim 1. 
Claim 3 recites:
The system of claim 1 further comprising a second processor configured to operate on the storage array and to determine whether the processor is configured to perform de-duplication signature processing and to provide data identifying a de- duplication algorithm to the processor if it is determined that the processor is configured to perform de-duplication signature processing and to otherwise use legacy de-duplication processing.
The above does not correct the deficiencies of claim 1.
Claim 4 recites:
The system of claim 1 further comprising a second processor configured to operate on the storage array and to receive data identifying a de- duplication algorithm from the processor, to 
The above does not correct the deficiencies of claim 1.
Claim 5 recites:
The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive data identifying an application and to generate responsive compression control data for the processor.
The above does not correct the deficiencies of claim 1.
Claim 6 recites:
The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive data identifying an application and to generate de-duplication statistics associated with the application to control a mode of operation of the application.
The above does not correct the deficiencies of claim 1.
Claim 7 recites:
The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive data identifying an application and to generate responsive control data for the processor to cause or prevent transmission of data associated with the de-duplication signature to distributed processors.
The above does not correct the deficiencies of claim 1.
Claim 8 recites:
The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive the de-duplication signature and to compare the de-duplication signature 
The above does not correct the deficiencies of claim 1.
Claim 9 recites:
The system of claim 8 wherein the second processor is configured to receive data associated with the de-duplication signature and to compare the data to stored data to determine whether the de-duplication signature correctly matches one of the stored de-duplication signatures.
The above does not correct the deficiencies of claim 1.
Claim 10 recites:
The system of claim 1 wherein the processor is further configured to determine whether the data block has already been stored in a storage array, to compress data associated with the de-duplication signature and to transmit the compressed data for storage at the storage array if it has been determined that the data block has not already been stored in the storage array.
The above does not correct the deficiencies of claim 1.
Claims 11-20 are rejected on the same basis as claims 1-10. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
2.  The system of claim 1 further comprising a second processor configured to operate on the storage array to perform compression at the storage array and to functionally interact with the 
3. The system of claim 1 further comprising a second processor configured to operate on the storage array and to determine whether the processor is configured to perform de-duplication signature processing and to provide data identifying a de- duplication algorithm to the processor if it is determined that the processor is configured to perform de-duplication signature processing and to otherwise use legacy de-duplication processing.
4, The system of claim 1 further comprising a second processor configured to operate on the storage array and to receive data identifying a de- duplication algorithm from the processor, to determine whether the de-duplication algorithm is supported by the storage array and to generate a response to the processor.
5. The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive data identifying an application and to generate responsive compression control data for the processor.
6. The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive data identifying an application and to generate de-duplication statistics associated with the application to control a mode of operation of the application.
7. The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive data identifying an application and to generate responsive control data for the processor to cause or prevent transmission of data associated with the de-duplication signature to distributed processors.
8. The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive the de-duplication signature and to compare the de-duplication signature 
9.  The system of claim 8 wherein the second processor is configured to receive data associated with the de-duplication signature and to compare the data to stored data to determine whether the de-duplication signature correctly matches one of the stored de-duplication signatures.
20. A method for storing data, comprising:
generating two or more de-duplication signatures for a data block at a server as a function of a size of the data block;
transmitting the two or more de-duplication signatures to a storage array over a network; and
receiving a response from the storage array as a function of the two or more de-duplication signatures, wherein the storage array is configured to receive and transmit data over the network and to store the data block if it is transmitted to the storage array by compressing the data block, and to determine whether the data block is stored at the storage array based on the de-duplication signatures of the data block; and to transmit the data block to the storage array for storage if it is determined that the data block is not stored at the storage array. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
5. The system of claim 1 further comprising a second processor configured to operate on the storage array, to receive data identifying an application and to generate responsive compression control data for the processor.
The second processor is not in the specification.  One of ordinary skill in the art would not know how to make or use the invention without undue experimentation such that to operate on the storage array, to receive data identifying an application and to generate responsive compression control data for the processor, particularly the relationship between the second processor and the processor.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2019/0036973) in view of Zhang (US 9,928,210) in view of Rao (US 2018/0321861) in view of Umbehocker (US 2011/0246734) in view of Candelaria (US 2015/0363328) in view of Duggal .
Regarding claim 1, Roth discloses:
a server; a processor configured to communicate over a network, 
	Roth [0015] In some embodiments, the distributed computing system 106 consists of a plurality of networked computing resources 116, such as storage devices, servers, processors, network equipment, and the like. The networked computing resources are abstracted and/or grouped into virtualized or grouped resources 118 that consist of any portion or number of underlying networked computing resources, which in some embodiments includes physical hardware. 

to generate a de-duplication signature for a data block and to transmit the de-duplication signature over the network; 
Roth discloses the elements off the claimed invention as noted but does not disclose above limitation.  However, Zhang discloses:
	Zhang col 7, lines 35-55, Rather than comparing a segment itself to each segment stored in deduplication data store (which can be enormously time- and processing-prohibitive), detection of duplicative data is usually performed by comparing smaller data signatures of each data segment. Deduplication server 140 uses signatures 250 to determine whether a given segment is already stored in deduplicated data store 160. Each signature 250 can be a checksum or hash value that is calculated based upon data within the segment. In many embodiments, signatures are generated in a manner (e.g., using a cryptographically strong, collision resistant hash function) that produces the same identifier for identical items of data, while also producing 100, the same signature-generation technique is implemented by all deduplication clients of deduplication server 140.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth to obtain above limitation based on the teachings of Zhang for the purpose of generating signatures in the deduplication system.   

wherein the processor is configured to access a storage array over a network,
Roth discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rao discloses: 
	Rao [0007] The RAC triggers a SD multipath agent of a host operating system and executed by the host processor subsystem to configure access to a storage area network (SAN) according to the one or more SDMC and SIMC files.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth to obtain above limitation based on the teachings of Zhang for the purpose of configuring a host processor and a storage area on a network (SAN).  

the storage array configured to receive and transmit data over the network
Roth discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Umbehocker discloses: 
Umbehocker abstract Systems, methods, and apparatus for facilitating intelligent data storage utilizing one or more records are presented herein. A write component of a storage medium can receive data and write one or more portions of the data to a storage block of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth to obtain above limitation based on the teachings of Umbehocker for the purpose of a query component of the storage medium receiving a request and transmitting the record based on the request.  

to store the data block if it is transmitted to the storage array by compressing the data block,
Roth discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Candelaria discloses:  
	Candelaria abstract: Data processing methods and apparatus for efficiently storing and retrieving data, e.g., blocks of data, to and from memory. The data processing including, e.g., techniques such as using linked lists and/or tables for tracking duplicate data blocks received for storage, the use of lossless data compression, and deduplication based on comparing hash values, compressed data block sizes, and/or bit by bit comparisons of the block of data to be stored and previously stored blocks of data. For example, one embodiment of a method in accordance with the present invention includes generating a hash value from a block of data to be stored and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth to obtain above limitation based on the teachings of Candelaria for the purpose of generating a hash value from a block of data to be stored and a hash function; compressing the block of data to be stored to generate a compressed block of data. 

to transmit the de-duplication signature to the storage array
Roth discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Duggal discloses:
	Duggal, col 4, lines 15-30, For example, when client 101 is about to transmit a data stream (e.g., a file or a directory of one or more files) to storage system 104, deduplication engine 151 is configured to deduplicate the data stream into deduplicated segments. For each of the deduplicated segments, client 101 transmits a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104. A deduplicated segment that has been stored in storage system 104 may be previously received from the same client 101 or from another client such as client 102. In response to a response from storage system 104 indicating that the segment has not been stored in storage system 104, that particular segment is then transmitted over to the storage system 104. As a result, the network traffic and the processing resources required can be greatly reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth to obtain above limitation based on the teachings of 104 to determine whether that particular deduplicated segment has already been stored in storage system 104.

to receive a response from the storage array as a function of the de-duplication signature 
Roth discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Baldwin discloses:
	Baldwin [0033] In yet another general embodiment, a method includes obtaining information about a block set, wherein the information comprises one or more data blocks and one or more parity blocks in the block set; generating a hash value for each of the blocks in the block set; creating a non-duplicate list, a duplicate list, and a mapping list; determining whether physical blocks stored on computer readable storage media are duplicates of any of the blocks in the block set, wherein a duplicate physical block is a physical block that has a hash value matching a generated hash value; for each block in the block set that does not have a duplicate physical block: add the block to the non-duplicate list; for each block in the block set that has a duplicate physical block: add the duplicate physical block and the computer readable storage medium on which the duplicate physical block is stored to the mapping list, determine whether the computer readable storage medium on which the duplicate physical block is stored is in the duplicate list, and in response to determining that the computer readable storage medium on which the duplicate physical block is stored is not in the duplicate list, add the block, the duplicate physical block and the computer readable storage medium on which the duplicate physical block is stored to the duplicate list; and outputting the non-duplicate list and the duplicate list.

  
whether to transmit the data block to the storage array for storage based on a determination by the storage array that the data block is not stored at the storage array.
Roth discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘303 discloses: 
Pub ‘303 [0008] This document describes embodiments that implement hash-based data transfers in distributed deduplication storage system. In particular, embodiments are directed to a source node transmitting content-based hashes of blocks of data designated for transfer to a destination node. The destination node responds with a bitmap indicating, based upon matching hashes, blocks of data for which the destination node already has a copy. The source node only transmits the blocks for data not already stored by the destination node. As a result, the system utilizes less processing and network resources by omitting duplicate data from the transfer.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to obtain above limitation based on the teachings of Pub ‘303 for the purpose of using the source node to only transmits the blocks for data not already stored by the destination node.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth to obtain above limitation based on the teachings of Duggal for the purpose of transmitting a fingerprint of the deduplicated segment to storage 104 to determine whether that particular deduplicated segment has already been stored in storage system 104.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 and further in view of Vermuelen (US 2016/0085772).
Regarding claim 2, the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 discloses the elements of the claimed invention as noted but does not disclose further comprising a second processor configured to operate on the storage array to perform compression at the storage array and to functionally interact with the processor over the network and wherein the processor is configured to generate the de-duplication signature for the data block as a function of a size of the data block.  However, Vermeulen discloses:
Vermeulen [0166] In some implementations, clients may be able to select hash functions to be used for duplicate detection and/or for sequencing purposes. Different hash functions and/or hash value lengths may be used for de-duplication signatures, sequencing signatures and/or read or write signatures in some embodiments than shown in FIG. 24—for example, the deduplication  and sequencing signatures may differ in size.  In at least some embodiments, the addresses of data items read or written may be used for read/write set signatures, deduplication and/or sequencing signatures, e.g., instead of using hash values generated from the addresses. In one embodiment, the de-duplication and/or write signatures may be derived from the write payload in addition to, or instead of, from the locations to which data is written.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, to obtain above limitation based on the teachings of Vermeulen for the purpose of generating de-duplication signatures from the size of the data block.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 and further in view of Dutch (US 9,769,007)
Regarding claim 3, the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 discloses further comprising a second processor configured to operate on the storage array and to determine whether the processor is configured to perform de-duplication signature processing and to provide data identifying a de-duplication algorithm to the processor if it is determined that the processor is configured to perform de-duplication signature processing 
Pub ‘303 [0008] This document describes embodiments that implement hash-based data transfers in distributed deduplication storage system. In particular, embodiments are directed to a source node transmitting content-based hashes of blocks of data designated for transfer to a destination node. The destination node responds with a bitmap indicating, based upon matching hashes, blocks of data for which the destination node already has a copy. The source node only transmits the blocks for data not already stored by the destination node. As a result, the system utilizes less processing and network resources by omitting duplicate data from the transfer.	
 The combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303         does not disclose and to otherwise use legacy de-duplication processing.  However, Dutch discloses:
	Dutch col 3, line 65 – col 4, line 15 (17) Data protection system 112 may also store the data received at repository 110 using its own data format along side the data format from legacy 104. In an embodiment, this may involve performing data compression and/or deduplication on the data as it arrives at repository 110. This may be particularly beneficial for generating reports since real-world differences between the two systems may be compared. For example, the data compression and/or deduplication differences between legacy data protection system 104 and data protection system 112 may be determined by comparing repository sizes. If one backup repository is smaller than the other backup repository, then the data protection system associated with the smaller backup repository may be preferable over the other data protection system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 to obtain above limitation based on the teachings of Dutch for the purpose of deduplicating a legacy data protection system.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 and further in view of Bono (US 9,569,455) and further in view of Martin (US 10,152,234). 
Regarding claim 4, the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 discloses a second processor configured to operate on the storage array
	Rao [0007] The RAC triggers a SD multipath agent of a host operating system and executed by the host processor subsystem to configure access to a storage area network (SAN) according to the one or more SDMC and SIMC files.

and to receive data identifying a de-duplication algorithm from the processor, 
Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 does not disclose above limitation.  However, Bono discloses:
	Bono col 2, lines 35-50, Moreover, in the context of deduplication in a data storage system, contents of a deduplication container are formed from a standalone container file system stored on the same data storage array on which the deduplication container is stored. For example, suppose that a standalone container includes a container file which is formed by standalone blocks. The standalone blocks store host data and which are hierarchically related to each other. Upon receiving a deduplication command, the storage processor carries out a set of deduplication operations which include creating and storing the deduplication container in the data storage array. The deduplication container includes container files which are formed by deduplication blocks storing the host data and which are hierarchically related to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 to obtain above limitation based on the teachings of Bono for the purpose of enabling the storage processor to carry out a set of deduplication operations which include creating and storing the deduplication container in the data storage array. 

to determine whether the de-duplication algorithm is supported by the storage array 
The combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 does not disclose above limitation.  However, Martin discloses:
	Martin col 4, lines 30-40 (11) FIG. 1 illustrates a VDI environment in which both VVOLs and deduplication are supported even though no single storage array supports both features. Client computers 100, 102, 104 use VDI and are supported by host computer 106. 108, 110, 112 use VDI and are supported by host computer 114. The host computers 106, 114 are supported by a primary storage array 116 with VVOL support capability (and lacking deduplication capability) and a virtualized storage array 118 with deduplication capability (and lacking VVOL capability). As will be explained in greater detail below, the virtualized storage array 118 provides deduplication for VVOLs of the primary storage array 116.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 to obtain above limitation based on the teachings of Martin for the purpose of supporting deduplication at the storage array.  

and to generate a response to the processor.
	Baldwin [0033] In yet another general embodiment, a method includes obtaining information about a block set, wherein the information comprises one or more data blocks and one or more parity blocks in the block set; generating a hash value for each of the blocks in the block set; creating a non-duplicate list, a duplicate list, and a mapping list; determining whether physical blocks stored on computer readable storage media are duplicates of any of the blocks in the block set, wherein a duplicate physical block is a physical block that has a hash value matching a generated hash value; for each block in the block set that does not have a duplicate physical block: add the block to the non-duplicate list; for each block in the block set that has a duplicate physical block: add the duplicate physical block and the computer readable storage medium on which the duplicate physical block is stored to the mapping list, determine whether the computer readable storage medium on which the duplicate physical block is stored is in the 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 and further in view of Chopra (US 10,509,587) and further in view of Smaldone (US 10, 678,431) and further in view of Mallaiah (US 2017/0364530)  
Regarding claim 6, the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 discloses a second processor configured to operate on the storage array, 
Rao [0007] The RAC triggers a SD multipath agent of a host operating system and executed by the host processor subsystem to configure access to a storage area network (SAN) according to the one or more SDMC and SIMC files.

to receive data identifying an application 
The combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303      does not disclose above limitation.  However, Chopra discloses:
	Chopra claim 9, The coordination point of claim 1, wherein obtaining the indirect cache estimate for servicing the data storage request comprises: identifying a type of application generating the data. 
Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 to obtain above limitation for the purpose of identifying a type of application generating the data.   

and to generate de-duplication statistics associated with the application 
The combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303      discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Smaldone discloses:
	Smaldone col 13, lines 25-40, The exemplary storage system additionally includes a QoS manager that is configured to track deduplication statistics, as well as application workload statistics and aggregate I/O statistics. The statistics are tracked in service of an application SLO policy. In one embodiment the deduplication statistics characterize the dedupability of a storage extent, which can be determined in part based on a query to a deduplication fingerprint index for the deduplication tier. The deduplication fingerprint index can be used to determine a deduplication ratio for an extent, which can be factored into the migration cost for migrating an extent between tiers. In one embodiment, a partial migration can be enabled between tiers to maintain the performance SLO requirements for all workloads while minimizing the amount of thrashing between tiers.
It would have been obvious to one of ordinary skill int the art before the effective filing date of the claimed invention to modify the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 based on the teachings of Smaldone for the purpose of tracking deduplication statistics.  

to control a mode of operation of the application.
The combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Mallaiah discloses:
	Mallaiah [0052] A second approach to including both inline and post-processed deduplicated data objects in the statistics is to disable inline deduplication periodically to perform one or more post-processing deduplication operations that encompass all of the data objects written to the system over a period of time. The resulting statistics gathered from those deduplication operations will include information about data objects that may otherwise be inline deduplicated.
It would have been obvious to one of ordinary skill int the art before the effective filing date of the claimed invention to modify the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 based on the teachings of Mallaiah for the purpose of including both inline and post-processed deduplicated data objects in the statistics.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 and further in view of Chopra and further in view of Aronovich (US 10,261,946)  
Regarding claim 7, the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin, Pub ‘303 and Chopra discloses further comprising a second processor configured to operate on the storage array, 
[0007] The RAC triggers a SD multipath agent of a host operating system and executed by the host processor subsystem to configure access to a storage area network (SAN) according to the one or more SDMC and SIMC files.

to receive data identifying an application 
Chopra claim 9, The coordination point of claim 1, wherein obtaining the indirect cache estimate for servicing the data storage request comprises: identifying a type of application generating the data.

and to generate responsive control data for the processor to cause or prevent transmission of data associated with the de-duplication signature to distributed processors
The combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303    does not disclose above limitation.  However, Aronovich discloses:
	Aronovich (2) The present invention relates in general to computers, and more particularly for rebalancing of deduplication metadata distributed across a processor grid in a computing environment.
It would have been obvious to one of ordinary skill int the art before the effective filing date of the claimed invention to modify the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 based on the teachings of Aronovich for the purpose of deduplication metadata distributed across a processor grid. 

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 and further in view of Sakata (US 2014/0115277).  
Regarding claim 8, the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 discloses a second processor configured to operate on the storage array, to receive the de-duplication signature and to compare the de-duplication signature to stored de-duplication signatures 
Duggal, col 4, lines 15-30, For example, when client 101 is about to transmit a data stream (e.g., a file or a directory of one or more files) to storage system 104, deduplication engine 151 is configured to deduplicate the data stream into deduplicated segments. For each of the deduplicated segments, client 101 transmits a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104. A deduplicated segment that has been stored in storage system 104 may be previously received from the same client 101 or from another client such as client 102. In response to a response from storage system 104 indicating that the segment has not been stored in storage system 104, that particular segment is then transmitted over to the storage system 104. As a result, the network traffic and the processing resources required can be greatly reduced.

in response to a background function performed by a multi-path input/output layer of the server.
The combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303   discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sakata discloses:
.
It would have been obvious to one of ordinary skill int the art before the effective filing date of the claimed invention to modify the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 based on the teachings of Sakata for the purpose of to offloading the storage deduplication process to a low usage server (host) in a multi-path environment. 

Regarding claim 9, the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 and Sakata discloses: wherein the second processor is configured to receive data associated with the de-duplication signature and to compare the data to stored data to determine whether the de-duplication signature correctly matches one of the stored de-duplication signatures.
Duggal, col 4, lines 15-30, For example, when client 101 is about to transmit a data stream (e.g., a file or a directory of one or more files) to storage system 104, deduplication engine 151 is configured to deduplicate the data stream into deduplicated segments. For each of the deduplicated segments, client 101 transmits a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104. A deduplicated segment that has been stored in storage system 104 may be previously received from the same client 101 or from another client such as client 102. In response to a response from storage system 104 indicating that the segment has not been stored in storage system 104, that particular segment is then transmitted over to the storage 104. As a result, the network traffic and the processing resources required can be greatly reduced.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303
Regarding claim 10, the combination of Roth, Zhang, Rao, Umbehocker, Candelaria, Duggal, Baldwin and Pub ‘303 discloses wherein the processor is further configured to determine whether the data block has already been stored in a storage array, and to transmit the compressed data for storage at the storage array if it has been determined that the data block has not already been stored in the storage array.
Duggal, col 4, lines 15-30, For example, when client 101 is about to transmit a data stream (e.g., a file or a directory of one or more files) to storage system 104, deduplication engine 151 is configured to deduplicate the data stream into deduplicated segments. For each of the deduplicated segments, client 101 transmits a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104. A deduplicated segment that has been stored in storage system 104 may be previously received from the same client 101 or from another client such as client 102. In response to a response from storage system 104 indicating that the segment has not been stored in storage system 104, that particular segment is then transmitted over to the storage system 104. As a result, the network traffic and the processing resources required can be greatly reduced.

to compress data associated with the de-duplication signature
, 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Duggal in view of Baldwin in view of Umbehocker in view of Candelaria and further in view of Pub ‘303.  
Regarding claim 11, Zhang discloses: 
generating a de-duplication signature for a data block at a server using a processor; 
Zhang col 7, lines 35-55, Rather than comparing a segment itself to each segment stored in deduplication data store (which can be enormously time- and processing-prohibitive), detection of duplicative data is usually performed by comparing smaller data signatures of each data segment. Deduplication server 140 uses signatures 250 to determine whether a given segment is already stored in deduplicated data store 160. Each signature 250 can be a checksum or hash value that is calculated based upon data within the segment. In many embodiments, signatures are generated in a manner (e.g., using a cryptographically strong, collision resistant hash function) that produces the same identifier for identical items of data, while also producing 100, the same signature-generation technique is implemented by all deduplication clients of deduplication server 140.  

transmitting the de-duplication signature to a storage array over a network using the processor;
Zhang disclose the elements of the claimed invention as noted but does not disclose above limitation.  However, Duggal discloses:
Duggal, col 4, lines 15-30, For example, when client 101 is about to transmit a data stream (e.g., a file or a directory of one or more files) to storage system 104, deduplication engine 151 is configured to deduplicate the data stream into deduplicated segments. For each of the deduplicated segments, client 101 transmits a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104. A deduplicated segment that has been stored in storage system 104 may be previously received from the same client 101 or from another client such as client 102. In response to a response from storage system 104 indicating that the segment has not been stored in storage system 104, that particular segment is then transmitted over to the storage system 104. As a result, the network traffic and the processing resources required can be greatly reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to obtain above limitation based on the teachings of Duggal for the purpose of transmitting a fingerprint of the deduplicated segment. 

receiving a response from the storage array as a function of the de-duplication signature, 

Baldwin [0033] In yet another general embodiment, a method includes obtaining information about a block set, wherein the information comprises one or more data blocks and one or more parity blocks in the block set; generating a hash value for each of the blocks in the block set; creating a non-duplicate list, a duplicate list, and a mapping list; determining whether physical blocks stored on computer readable storage media are duplicates of any of the blocks in the block set, wherein a duplicate physical block is a physical block that has a hash value matching a generated hash value; for each block in the block set that does not have a duplicate physical block: add the block to the non-duplicate list; for each block in the block set that has a duplicate physical block: add the duplicate physical block and the computer readable storage medium on which the duplicate physical block is stored to the mapping list, determine whether the computer readable storage medium on which the duplicate physical block is stored is in the duplicate list, and in response to determining that the computer readable storage medium on which the duplicate physical block is stored is not in the duplicate list, add the block, the duplicate physical block and the computer readable storage medium on which the duplicate physical block is stored to the duplicate list; and outputting the non-duplicate list and the duplicate list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to obtain above limitation based on the teachings of Baldwin for the purpose of outputting the non-duplicate list and the duplicate list.

wherein the storage array is configured to receive and transmit data over the network 

Umbehocker abstract Systems, methods, and apparatus for facilitating intelligent data storage utilizing one or more records are presented herein. A write component of a storage medium can receive data and write one or more portions of the data to a storage block of the storage medium. Further, a signature component of the storage medium can create a record within the storage medium, and update at least one part of the record corresponding to the storage block based on the one or more portions of the data. Moreover, a query component of the storage medium can receive a request and transmit the record based on the request; and transmit one or more attributes of the storage medium based on another request. Furthermore, the signature component can update the at least one part of the record based on whether content of the storage block changed as a function of the write.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to obtain above limitation based on the teachings of Umbehocker for the purpose of a query component of the storage medium receiving a request and transmitting the record based on the request.  

to store the data block if it is transmitted to the storage array by compressing the data block, 
Zhang discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Candelaria discloses:
Candelaria abstract: Data processing methods and apparatus for efficiently storing and retrieving data, e.g., blocks of data, to and from memory. The data processing including, e.g., techniques such as using linked lists and/or tables for tracking duplicate data blocks received for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to obtain above limitation based on the teachings of Candelaria for the purpose of generating a hash value from a block of data to be stored and a hash function; compressing the block of data to be stored to generate a compressed block of data. 

to determine whether the data block is stored at the storage array based on the de-duplication signature of the data block; 
Baldwin [0033] In yet another general embodiment, a method includes obtaining information about a block set, wherein the information comprises one or more data blocks and one or more parity blocks in the block set; generating a hash value for each of the blocks in the block set; creating a non-duplicate list, a duplicate list, and a mapping list; determining whether physical blocks stored on computer readable storage media are duplicates of any of the blocks in the block set, wherein a duplicate physical block is a physical block that has a hash value matching a generated hash value; for each block in the block set that does not have a duplicate physical block: add the block to the non-duplicate list; for each block in the block set that has a duplicate physical block: add the duplicate physical block and the computer readable storage medium on which the duplicate physical block is stored to the mapping list, determine whether 

to transmit the data block to the storage array for storage if it is determined that the data block is not stored at the storage array.  Zhang discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘303 discloses:
Pub ‘303 [0008] This document describes embodiments that implement hash-based data transfers in distributed deduplication storage system. In particular, embodiments are directed to a source node transmitting content-based hashes of blocks of data designated for transfer to a destination node. The destination node responds with a bitmap indicating, based upon matching hashes, blocks of data for which the destination node already has a copy. The source node only transmits the blocks for data not already stored by the destination node. As a result, the system utilizes less processing and network resources by omitting duplicate data from the transfer.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to obtain above limitation based on the teachings of Pub ‘303 for the purpose of using the source node to only transmits the blocks for data not already stored by the destination node.  

s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 and further in view of Bono. 
Regarding claim 12, the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 discloses the elements of the claimed invention as noted but does not disclose providing data identifying a de-duplication algorithm to the de-duplication signature processor.  However, Bono discloses:
Bono col 2, lines 35-50, Moreover, in the context of deduplication in a data storage system, contents of a deduplication container are formed from a standalone container file system stored on the same data storage array on which the deduplication container is stored. For example, suppose that a standalone container includes a container file which is formed by standalone blocks. The standalone blocks store host data and which are hierarchically related to each other. Upon receiving a deduplication command, the storage processor carries out a set of deduplication operations which include creating and storing the deduplication container in the data storage array. The deduplication container includes container files which are formed by deduplication blocks storing the host data and which are hierarchically related to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 to obtain above limitation based on the teachings of Bono for the purpose of enabling the storage processor to carry out a set of deduplication operations which include creating and storing the deduplication container in the data storage array. 

Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 discloses selecting a de- duplication algorithm from a list at a de-duplication interface configured to operate on the storage array.
Bono col 2, lines 35-50, Moreover, in the context of deduplication in a data storage system, contents of a deduplication container are formed from a standalone container file system stored on the same data storage array on which the deduplication container is stored. For example, suppose that a standalone container includes a container file which is formed by standalone blocks. The standalone blocks store host data and which are hierarchically related to each other. Upon receiving a deduplication command, the storage processor carries out a set of deduplication operations which include creating and storing the deduplication container in the data storage array. The deduplication container includes container files which are formed by deduplication blocks storing the host data and which are hierarchically related to each other.

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 and further in view of Auchmoody (US 10,192,207)
Regarding claim 14, the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 discloses the elements of the claimed invention as noted but does not disclose receiving data identifying an application at a de-duplication interface configured to operate on the storage array.  However, Auchmoody discloses:
	Auchmoody, col 6, lines 5-15, The de-duplication application 104 can de-duplicate data in all or only a portion of the aggregate storage capacity of the storage 106. For instance, a portion of the aggregated storage can be allocated as a backup storage target. Alternately, it may 104 in order to globally deduplicate data stored in the aggregate storage capacity. Thus, more efficient utilization of storage capacity may be achieved as a result of the de-duplication of redundant data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 to obtain above limitation based on the teachings of Auchmoody for the purpose of achieving efficient utilization of storage capacity. 

generating responsive control data for the de-duplication signature processor to generate a de-duplication signature for the data block 
Zhang col 7, lines 35-55, Rather than comparing a segment itself to each segment stored in deduplication data store (which can be enormously time- and processing-prohibitive), detection of duplicative data is usually performed by comparing smaller data signatures of each data segment. Deduplication server 140 uses signatures 250 to determine whether a given segment is already stored in deduplicated data store 160. Each signature 250 can be a checksum or hash value that is calculated based upon data within the segment. In many embodiments, signatures are generated in a manner (e.g., using a cryptographically strong, collision resistant hash function) that produces the same identifier for identical items of data, while also producing different identifiers for non-identical items of data. Regardless of which particular technique is used to generate signatures in the deduplication system 100, the same signature-generation technique is implemented by all deduplication clients of deduplication server 140.  


Pub ‘303 [0008] This document describes embodiments that implement hash-based data transfers in distributed deduplication storage system. In particular, embodiments are directed to a source node transmitting content-based hashes of blocks of data designated for transfer to a destination node. The destination node responds with a bitmap indicating, based upon matching hashes, blocks of data for which the destination node already has a copy. The source node only transmits the blocks for data not already stored by the destination node. As a result, the system utilizes less processing and network resources by omitting duplicate data from the transfer.	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria, Pub ‘303 and Auchmoody and further in view of Smaldone. 
Regarding claim 15, the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria, Pub ‘303 discloses receiving data identifying an application at a de-duplication interface configured to operate on the storage array;
Auchmoody, col 6, lines 5-15, The de-duplication application 104 can de-duplicate data in all or only a portion of the aggregate storage capacity of the storage 106. For instance, a portion of the aggregated storage can be allocated as a backup storage target. Alternately, it may be desirable to present a representation of all of the shared storage capacity to the de-duplication application 104 in order to globally deduplicate data stored in the aggregate storage capacity. Thus, more efficient utilization of storage capacity may be achieved as a result of the de-duplication of redundant data.

Zhang, Duggal, Baldwin, Umbehocker, Candelaria, Pub ‘303 and Auchmoody discloses the elements of the claimed invention as noted but does not disclose generating statistics associated with the application.  However, Smaldone discloses: 
Smaldone col 13, lines 25-40, The exemplary storage system additionally includes a QoS manager that is configured to track deduplication statistics, as well as application workload statistics and aggregate I/O statistics. The statistics are tracked in service of an application SLO policy. In one embodiment the deduplication statistics characterize the dedupability of a storage extent, which can be determined in part based on a query to a deduplication fingerprint index for the deduplication tier. The deduplication fingerprint index can be used to determine a deduplication ratio for an extent, which can be factored into the migration cost for migrating an extent between tiers. In one embodiment, a partial migration can be enabled between tiers to maintain the performance SLO requirements for all workloads while minimizing the amount of thrashing between tiers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of     to obtain above limitation based on the teachings of Smaldone for the purpose of tracking deduplication statistics.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria, Pub ‘303 and Auchmoody
Regarding claim 16, the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria, Pub ‘303 and Auchmoody discloses receiving data identifying an application at a de-duplication interface configured to operate on the storage array;
104 can de-duplicate data in all or only a portion of the aggregate storage capacity of the storage 106. For instance, a portion of the aggregated storage can be allocated as a backup storage target. Alternately, it may be desirable to present a representation of all of the shared storage capacity to the de-duplication application 104 in order to globally deduplicate data stored in the aggregate storage capacity. Thus, more efficient utilization of storage capacity may be achieved as a result of the de-duplication of redundant data.

generating responsive control data for the de-duplication signature processor to cause or prevent transmission of data associated with the de-duplication signature.
Pub ‘303 [0008] This document describes embodiments that implement hash-based data transfers in distributed deduplication storage system. In particular, embodiments are directed to a source node transmitting content-based hashes of blocks of data designated for transfer to a destination node. The destination node responds with a bitmap indicating, based upon matching hashes, blocks of data for which the destination node already has a copy. The source node only transmits the blocks for data not already stored by the destination node. As a result, the system utilizes less processing and network resources by omitting duplicate data from the transfer.	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria, Pub ‘303
Regarding claim 17, the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 discloses:

Duggal, col 4, lines 15-30, For example, when client 101 is about to transmit a data stream (e.g., a file or a directory of one or more files) to storage system 104, deduplication engine 151 is configured to deduplicate the data stream into deduplicated segments. For each of the deduplicated segments, client 101 transmits a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104. A deduplicated segment that has been stored in storage system 104 may be previously received from the same client 101 or from another client such as client 102. In response to a response from storage system 104 indicating that the segment has not been stored in storage system 104, that particular segment is then transmitted over to the storage system 104. As a result, the network traffic and the processing resources required can be greatly reduced.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria, Pub ‘303
Regarding claim 18, the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 discloses:
receiving data associated with the de-duplication signature at the de-duplication interface; and
comparing the data to stored data to determine whether the de-duplication signature correctly matches one of the stored de-duplication signatures.
Duggal, col 4, lines 15-30, For example, when client 101 is about to transmit a data stream (e.g., a file or a directory of one or more files) to storage system 104, deduplication 151 is configured to deduplicate the data stream into deduplicated segments. For each of the deduplicated segments, client 101 transmits a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104. A deduplicated segment that has been stored in storage system 104 may be previously received from the same client 101 or from another client such as client 102. In response to a response from storage system 104 indicating that the segment has not been stored in storage system 104, that particular segment is then transmitted over to the storage system 104. As a result, the network traffic and the processing resources required can be greatly reduced.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303.
Regarding claim 19, the combination of Zhang, Duggal, Baldwin, Umbehocker, Candelaria and Pub ‘303 discloses compressing data associated with the de-duplication signature at the server; and 
transmitting the compressed data for storage at the storage array.
Candelaria abstract: Data processing methods and apparatus for efficiently storing and retrieving data, e.g., blocks of data, to and from memory. The data processing including, e.g., techniques such as using linked lists and/or tables for tracking duplicate data blocks received for storage, the use of lossless data compression, and deduplication based on comparing hash values, compressed data block sizes, and/or bit by bit comparisons of the block of data to be stored and previously stored blocks of data. For example, one embodiment of a method in accordance with the present invention includes generating a hash value from a block of data to be stored and a , 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Auchmoody (US 10,192,207) in view of Zhang in view of Baldwin in view of Umbehocker in view of Candelaria in view of Duggal and further in view of Pub ‘303.
Regrding claim 20, Auchmoody discloses:
generating two or more de-duplication signatures for a data block at a server as a function of a size of the data block;
	Auchmoody col 5, line 60 – col 6, line 5: (26) For example, the de-duplication application 104 de-duplicates data in-line. In other words, the de-duplication application 104 identifies and replaces redundant data with pointers as the data is ingested/written into the storage 106. In other instances, the de-duplication application 104 de-duplicates data post-process. That is, the de-duplication application identifies and replaces redundant data with pointers after the data has already been ingested/written into the storage 106. Additionally, the de-duplication application 104 can deduplicate data using a fixed block size or a variable block size or both.
	
transmitting the two or more de-duplication signatures to a storage array over a network; 
Auchmoody discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zhang discloses:
	Zhang col 7, lines 35-55, Rather than comparing a segment itself to each segment stored in deduplication data store (which can be enormously time- and processing-prohibitive), 140 uses signatures 250 to determine whether a given segment is already stored in deduplicated data store 160. Each signature 250 can be a checksum or hash value that is calculated based upon data within the segment. In many embodiments, signatures are generated in a manner (e.g., using a cryptographically strong, collision resistant hash function) that produces the same identifier for identical items of data, while also producing different identifiers for non-identical items of data. Regardless of which particular technique is used to generate signatures in the deduplication system 100, the same signature-generation technique is implemented by all deduplication clients of deduplication server 140.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auchmoody to obtain above limitation based on the teachings of Zhang for the purpose of generating signatures in the deduplication system.   

receiving a response from the storage array as a function of the two or more de-duplication signatures
Auchmoody discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Baldwin discloses:
Baldwin [0033] In yet another general embodiment, a method includes obtaining information about a block set, wherein the information comprises one or more data blocks and one or more parity blocks in the block set; generating a hash value for each of the blocks in the block set; creating a non-duplicate list, a duplicate list, and a mapping list; determining whether physical blocks stored on computer readable storage media are duplicates of any of the blocks in the block set, wherein a duplicate physical block is a physical block that has a hash value 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auchmoody to obtain above limitation based on the teachings of Baldwin for the purpose of outputting the non-duplicate list and the duplicate list.

wherein the storage array is configured to receive and transmit data over the network 
Auchmoody discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Umbehocker discloses:
Umbehocker abstract Systems, methods, and apparatus for facilitating intelligent data storage utilizing one or more records are presented herein. A write component of a storage medium can receive data and write one or more portions of the data to a storage block of the storage medium. Further, a signature component of the storage medium can create a record within the storage medium, and update at least one part of the record corresponding to the storage block based on the one or more portions of the data. Moreover, a query component of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auchmoody to obtain above limitation based on the teachings of Umbehocker for the purpose of a query component of the storage medium receiving a request and transmitting the record based on the request.  

and to store the data block if it is transmitted to the storage array by compressing the data block
Auchmoody discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Candelaria discloses:
Candelaria abstract: Data processing methods and apparatus for efficiently storing and retrieving data, e.g., blocks of data, to and from memory. The data processing including, e.g., techniques such as using linked lists and/or tables for tracking duplicate data blocks received for storage, the use of lossless data compression, and deduplication based on comparing hash values, compressed data block sizes, and/or bit by bit comparisons of the block of data to be stored and previously stored blocks of data. For example, one embodiment of a method in accordance with the present invention includes generating a hash value from a block of data to be stored and a hash function; compressing the block of data to be stored to generate a compressed block of data, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auchmoody to obtain above limitation based on the teachings of 

and to determine whether the data block is stored at the storage array based on the de-duplication signatures of the data block
Auchmoody discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Duggal discloses:
Duggal, col 4, lines 15-30, For example, when client 101 is about to transmit a data stream (e.g., a file or a directory of one or more files) to storage system 104, deduplication engine 151 is configured to deduplicate the data stream into deduplicated segments. For each of the deduplicated segments, client 101 transmits a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104. A deduplicated segment that has been stored in storage system 104 may be previously received from the same client 101 or from another client such as client 102. In response to a response from storage system 104 indicating that the segment has not been stored in storage system 104, that particular segment is then transmitted over to the storage system 104. As a result, the network traffic and the processing resources required can be greatly reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auchmoody to obtain above limitation based on the teachings of Duggal for the purpose of transmitting a fingerprint of the deduplicated segment to storage system 104 to determine whether that particular deduplicated segment has already been stored in storage system 104.

and to transmit the data block to the storage array for storage if it is determined that the data block is not stored at the storage array
Auchmoody discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘303 discloses: 
Pub ‘303 [0008] This document describes embodiments that implement hash-based data transfers in distributed deduplication storage system. In particular, embodiments are directed to a source node transmitting content-based hashes of blocks of data designated for transfer to a destination node. The destination node responds with a bitmap indicating, based upon matching hashes, blocks of data for which the destination node already has a copy. The source node only transmits the blocks for data not already stored by the destination node. As a result, the system utilizes less processing and network resources by omitting duplicate data from the transfer.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auchmoody to obtain above limitation based on the teachings of Pub ‘303 for the purpose of using the source node to only transmits the blocks for data not already stored by the destination node.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161